DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 09 September 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a semiconductor memory device comprising: a first select group and a second select group isolated from each other by an isolation insulating layer on a plane of a substrate; an upper gate stack structure extending to be parallel to the plane and extending to overlap with the first select group, the isolation insulating layer, and the second select group, the upper gate stack structure including upper conductive patterns and upper interlayer insulating patterns that are alternately a vertical connection structure spaced apart from the first select group, the second select group, and the upper gate stack structure on the plane, the vertical connection structure extending to be parallel to the channel structures, wherein the vertical connection structure includes a first contact pattern that extends toward the substrate from a level at which the isolation insulating layer is disposed and a second contact pattern that extends in the stacking direction from the first contact pattern; and as recited in independent claim 13, a semiconductor memory device comprising: 5a substrate including a peripheral circuit that is disposed in a first region and a second region and including an interconnection structure that is connected to the peripheral circuit; a first select group and a second select group overlapping with the first region of the substrate, the first select group and the second select 10group isolated from each other by an isolation insulating layer on a plane that is parallel to the substrate; a first channel structure penetrating the first select group; a second channel structure penetrating the second select group; a lower dummy stack structure overlapping with the second region 5of the substrate, the lower dummy stack structure being spaced apart from the first select group and the second select group on the plane; a lower contact hole penetrating the lower dummy stack structure, the lower contact hole extending toward the interconnection structure; a first sidewall insulating layer formed on a sidewall of the lower 20contact hole; and a first contact pattern filling the lower contact hole, surrounded by the first sidewall insulating layer, to be connected to the interconnection structure, wherein a width of the lower contact hole is formed to be wider 49PA4283-0 than that of the isolation insulating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn US 9,960,177 teaches a plug structure coupled to a driving transistor and including a stacking structure of at least two contact plugs shorter than the channel layer, wherein each of the contact plugs is arranged at a same height as a part of the cell stacked structure.
Kim US 11,056,503 teaches a vertical barrier disposed at a boundary between the cell stack structure and the dummy stack structure, the vertical barrier including a first part formed on a sidewall of the first stack structure and a second part formed on a sidewall of the second stack structure. A sectional area of the first part of the vertical barrier is greater than a sectional area of the second part of the vertical barrier at a height at which a boundary between the first stack structure and the second stack structure is disposed.
Lee US 2021/0217769 teaches a source select isolation structure between a first source select line and a second source select line; first to third drain select lines isolated 
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/26/2022